Kellogg, J.:
In one of the defendant’s factories is a traveling crane for the moving of heavy articles. Suspended below the girders of *463the crane is a cage in which the crane operator sits. From, the cage extending up even with the top of the girder is a ladder about ten feet long, made of wrought iron, bolted to the crane cage at the bottom; it was also bolted at the top bar of the cage, but extended above the bar forty-two inches. This forty-two inches was not braced to the girders. The crane was about two feet from the girders.. The side pieces of the ladder were wrought iron, three-eighths of an inch in thickness and one and three-quarters of an inch in width. The rungs of the ladder were inserted in the sides.
The evidence tends to show that the plaintiff’s intestate and other riggers were working about the- crane, and the intestate was standing upon the girder of the crane, when he was called by an employee, whom he was assisting, to come down and aid him there. The next seen of the intestate he was falling towards the floor of the building, which was about forty feet from the girder, and it was noticed that the top of the ladder, the forty-two inches extending above the place where it was fastened to the top of the cage, was bent outwards and nearly at right angles. Immediately the other employees went to his assistance, and some one asked what' was the matter, and he said the ladder bent over with him. Other riggers had frequently used this ladder for the purpose of ascending and descending from the girder.
The fact that intestate was standing near the ladder, which was upright, was asked to come down and was soon seen to be falling to the floor and the ladder was found bent, raises a fair inference that the bending of the ladder had something to do with his fall. No one saw him upon the ladder, but it is evident that his attempting to descend upon the ladder caused it to bend over, or that in falling he grabbed the ladder and caused it to bend. He was an experienced man, engaged in his ordinary business, and while the ladder had been used by' himself and various employees for a long time, it is evident that it was not then able to sustain the weight of the intestate as it came upon it. He weighed about 218 pounds.
It cannot be said as a matter of law that the intestate had no right to use this ladder, or was guilty of contributory negJigen.ee which contributed to his death. The action is under *464the Employers’ Liability Act (Labor Law [Consol. Laws, chap. 31; Laws of 1909, chap. 36], art. 14, as amd. by Laws of 1910, chap. 352), and I think it was a fair question' of fact whether the ladder was proper and sufficient for the purposes for which it was permitted to be used, and whether the intestate met his death by reason of the negligence of the defendant in maintaining the ladder in the condition in which it was.
The judgment should, therefore, be reversed and a new trial granted, with costs to the appellant to abide the event.
All concurred.
Judgment reversed and new trial granted, with costs to appellant to abide event.